UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-18516 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 664 Churchmans Road, Newark, Delaware 19702 (Address of principal executive offices) (Zip Code) (302) 453 – 6900 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): oYesxNo As of October 31, 2007, 6,399,536 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. ARTESIAN RESOURCES CORPORATION INDEX TO FORM 10-Q Part I - Financial Information: Item 1 - Financial Statements Page(s) Consolidated Balance Sheets as of September 30,2007 and December 31, 2006 (unaudited) 3 Consolidated Statements of Income for the quarter ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Income for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Retained Earnings for the nine months ended September 30, 2007 and 2006 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 6 - 7 Notes to the Consolidated Financial Statements 8 – 12 Item 2 - Management's Discussion and Analysis of Financial ConditionandResults of Operations 13 – 20 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 - Controls and Procedures 21 Part II - Other Information: Item 1 - Legal Proceedings 21 Item 1A - Risk Factors 21 Item 6 - Exhibits 21 Signatures 22 2 Index PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS ARTESIAN RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) September30, 2007 December31, 2006 ASSETS Utility plant, at original cost less accumulated depreciation $ 267,462 $ 253,182 Current assets Cash and cash equivalents 8,867 1,414 Accounts receivable, net 5,269 3,416 Unbilled operating revenues 3,716 2,655 Materials and supplies-at cost on FIFO basis 1,137 1,054 Prepaid property taxes 1,589 924 Prepaid expenses and other 1,270 782 Total current assets 21,848 10,245 Other assets Non-utility property (less accumulated depreciation 2007-$171; 2006-$146) 294 307 Other deferred assets 4,001 3,745 Total other assets 4,295 4,052 Regulatory assets, net 1,750 1,881 $ 295,355 $ 269,360 LIABILITIES AND STOCKHOLDERS' EQUITY Stockholders' equity Common stock $ 7,279 $ 6,086 Additional paid-in capital 65,086 45,052 Retained earnings 12,648 10,662 Total stockholders' equity 85,013 61,800 Long-term debt, net of current portion 91,799 92,073 176,812 153,873 Current liabilities Lines of Credit 7,906 Current portion of long-term debt 315 310 Accounts payable 2,515 2,790 Accrued expenses 2,889 3,287 Overdraft payable 3,886 1,990 Deferred income taxes 535 284 Interest accrued 483 360 Customer deposits 653 472 Other 2,224 1,723 Total current liabilities 13,500 19,122 Deferred credits and other liabilities Net advances for construction 24,195 24,991 Postretirement benefit obligation 927 927 Deferred investment tax credits 744 765 Deferred income taxes 24,829 21,505 Total deferred credits and other liabilities 50,695 48,188 Commitments and contingencies Net contributions in aid of construction 54,348 48,177 $ 295,355 $ 269,360 See notes to the consolidated financial statements. 3 Index ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share amounts) FortheQuarter EndedSeptember30, 2007 2006 OPERATING REVENUES Water sales $ 13,853 $ 12,231 Other utility operating revenue 357 267 Non-utility revenue 836 374 Gain on sale of land 1,322 15,046 14,194 OPERATING EXPENSES Utility operating expenses 6,389 6,240 Non-utility operating expenses 619 289 Depreciation and amortization 1,339 1,237 State and federal income taxes 1,814 1,599 Property and other taxes 750 648 10,911 10,013 OPERATING INCOME 4,135 4,181 OTHER INCOME, NET Allowance for funds used during construction 78 100 Miscellaneous 42 (31 ) INCOME BEFORE INTEREST CHARGES 4,255 4,250 INTEREST CHARGES 1,492 1,643 NET INCOME $ 2,763 $ 2,607 INCOME PER COMMON SHARE: Basic $ 0.38 $ 0.43 Diluted $ 0.37 $ 0.42 CASH DIVIDEND PER COMMON SHARE $ 0.1660 $ 0.15 AVERAGE COMMON SHARES OUTSTANDING Basic 7,277 6,065 Diluted 7,425 6,247 See notes to the consolidated financial statements. 4 Index ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) FortheNineMonths EndedSeptember30, 2007 2006 OPERATING REVENUES Water sales $ 36,505 $ 33,253 Other utility operating revenue 1,259 779 Non-utility revenue 1,799 1,342 Gain on sale of land 1,322 39,563 36,696 OPERATING EXPENSES Utility operating expenses 19,632 18,210 Non-utility operating expenses 1,217 892 Depreciation and amortization 3,842 3,422 State and federal income taxes 3,420 3,127 Property and other taxes 2,131 1,922 30,242 27,573 OPERATING INCOME 9,321 9,123 OTHER INCOME, NET Allowance for funds used during construction 213 219 Miscellaneous 464 349 INCOME BEFORE INTEREST CHARGES 9,998 9,691 INTEREST CHARGES 4,808 4,729 NET INCOME $ 5,190 $ 4,962 INCOME PER COMMON SHARE: Basic $ 0.78 $ 0.82 Diluted $ 0.77 $ 0.80 CASH DIVIDEND PER COMMON SHARE $ 0.492 $ 0.45 AVERAGE COMMON SHARES OUTSTANDING: Basic 6,619 6,047 Diluted 6,771 6,232 See notes to the consolidated financial statements. 5 Index ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF RETAINED EARNINGS Unaudited (In thousands) FortheNineMonths EndedSeptember30, 2007 2006 Balance, beginning of period $ 10,662 $ 10,330 Net income 5,190 4,962 15,852 15,292 Less: Dividends 3,204 2,742 Stock Split 2,024 Balance, end of period $ 12,648 $ 10,526 See notes to the consolidated financial statements. ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) FortheNineMonths EndedSeptember30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES NET INCOME $ 5,190 $ 4,962 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,842 3,422 Deferred income taxes, net 3,554 3,116 Stock Compensation 108 252 Allowance for funds used during construction (213 ) (219 ) Gain on sale of land (1,322 ) Changes in assets and liabilities: Accounts receivable, net (1,853 ) (334 ) Income tax payable (260 ) Unbilled operating revenues (1,061 ) (788 ) Materials and supplies (83 ) (38 ) Prepaid property taxes (665 ) (536 ) Prepaid expenses and other (488 ) (330 ) Other deferred assets (338 ) (169 ) Regulatory assets 131 86 Postretirement benefit obligation (54 ) Accounts payable (275 ) 393 Accrued expenses (398 ) 1,650 Interest accrued 123 232 Customer deposits and other, net 682 (166 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 8,256 9,897 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures, net of AFUDC (18,588 ) (25,054 ) Investment in Aquastructure 37 Proceeds from sale of land 1,330 Proceeds from sale of assets 24 10 NET CASH USED IN INVESTING ACTIVITIES (18,564 ) (23,677 ) 6 Index ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Unaudited (In thousands) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayment) under line of credit agreements (7,906 ) 5,855 Overdraft payable 1,896 238 Net advances and contributions in aid of construction 6,042 10,472 Principal repayments of long-term debt (269 ) (258 ) Net proceeds from issuance of common stock 21,119 1,059 Dividends (3,204 ) (2,742 ) Deferred debt issuance costs 83 30 NET CASH PROVIDED BY FINANCING ACTIVITIES 17,761 14,654 NET INCREASE IN CASH AND CASH EQUIVALENTS 7,453 874 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 1,414 1,359 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 8,867 $ 2,233 Supplemental Disclosures of Cash Flow Information: Interest paid $ 4,554 $ 4,316 Income taxes paid $ 610 $ 261 See notes to the consolidated financial statements. 7 Index NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – GENERAL Artesian Resources Corporation, or Artesian Resources, operates as a holding company, whose income is derived from the earnings of our six wholly owned subsidiaries and our one-third interest in AquaStructure Delaware, L.L.C., a limited liability corporation that is inactive.The terms “we”, “our”, “Artesian” and the “Company” as used herein refer to Artesian Resources and its subsidiaries. On July 20, 2007, the Maryland Public Service Commission approved Artesian Resources’ acquisition of the Carpenters Point Water Company.The acquisition was completed on August 7, 2007 in a transaction accounted for under Statement of Financial Accounting Standards No. 141 “Business Combinations” (SFAS 141) and the results of operations are included in the Consolidated Statement of Income as of the August 7, 2007 date of acquisition.Carpenters Point Water Company serves a 130 home community in Cecil County, Maryland near the Interstate 95 growth corridor between Philadelphia and Baltimore and has sufficient groundwater supply and elevated water storage to serve additional customers in the undeveloped portions of its franchise and surrounding area.Carpenters Point Water Company has been renamed Artesian Water Maryland, Inc., or Artesian Maryland. Artesian Water Company, Inc., or Artesian Water, our principal subsidiary, is the oldest and largest public water utility on the Delmarva Peninsula, and has been providing water service since 1905.Artesian Water distributes and sells water to residential, commercial, industrial, governmental, municipal and utility customers throughout Delaware.In addition, Artesian Water provides services to other water utilities, including operations and billing functions, and has contract operation agreements with 20 private and municipal water providers. Artesian Water Pennsylvania, Inc., or Artesian Water Pennsylvania, began operations in 2002, and is providing water service to a residential community, consisting of 39 customers, in Chester County, Pennsylvania.In 2005, the Pennsylvania Public Utilities Commission approved our application to increase our service area to encompass four specific planned developments. Another subsidiary of ours, Artesian Wastewater Management, Inc., or Artesian Wastewater, is a regulated entity that owns wastewater infrastructure and provides wastewater services in Delaware.Artesian Wastewater currently owns and operates five wastewater treatment facilities, which are capable of treating approximately 750,000 gallons per day and can be expanded to treat approximately 1.6 million gallons per day. Our two other subsidiaries, neither of which is regulated, are Artesian Utility Development, Inc., or Artesian Utility, which designs and builds water and wastewater infrastructure and provides contract water and wastewater services on the Delmarva Peninsula, and Artesian Development Corporation, or Artesian Development, the sole activity of which is the ownership of a six-acre parcel of land zoned for office buildings located immediately adjacent to our corporate headquarters. On May 1, 2007, Artesian Utility acquired all rights, titles and interest in operations contracts of TMH Environmental Services, Inc. (“TMH”).TMH, incorporated in Pennsylvania, provided contract water and wastewater operation services to 23 private, municipal and governmental institutions in the southeastern part of Pennsylvania(the “Contract Parties”). Stock Compensation Plans We maintain an equity compensation plan that provides for grants of stock options and restricted stock awards and other forms of stock compensation to our directors, officers and key employees.Prior to May25, 2005, we maintained three stock compensation plans.No further equity compensation can be issued under those plans.On May 25, 2005, the Company’s stockholders approved a new Equity Compensation Plan, or the Plan, which authorized up to 750,000 shares of Class A Non-Voting Common Stock for issuance.The terms and vesting schedules for options granted under the Plan may vary and are set at the time of grant by the Compensation Committee of the Board of Directors.Approximately $108,000 in compensation expense was recorded during the nine months ended September 30, 2007 for stock options issued under the Plan.For the nine months ended September 30, 2006 an expense of approximately $252,000 was recorded for stock options, stock bonus grants and related tax. 8 Index Effective January 1, 2006, we adopted the fair value recognition provisions of Financial Accounting StandardsNo. 123(R), "Share-Based Payment", and related interpretations ("SFAS No. 123R") using the modified-prospective transition method.Under this method, compensation cost recognized included (a) compensation cost for all share-based payments granted prior to, but not yet vested, as of January 1, 2006 based on the grant date fair value estimated in accordance with the original provisions of SFAS No. 123R and (b) compensation cost for all share-based payments granted on or subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123R.We use the modified prospective method and estimate the fair value of each option grant using the Black-Scholes option pricing model.For the nine month period ending September 30, 2007 an expense of $108,000 has been realized for options granted in May 2007 and May 2006, as amortized over the 12-month vesting period.In comparison, for the same period last year, $252,000 in expense was recorded for stock awards and related tax granted in March and April 2006, and $50,000 recorded for stock options granted in May 2006.The stock awards were fully vested on the date of grant and were valued at the fair value on the date of the grant.All options were granted at market value with a 10 year option term with a vesting period of one year from the dates of grant, May 16, 2007 and May 12, 2006.The fair value of the options that were granted in 2007 and 2006 were estimated using a Black-Scholes-Merton option-pricing formula, applying the following assumptions: 2007 2006 Expected Dividend Yield 3.250 % 2.930 % Expected Stock Price Volatility 0.272 0.238 Weighted Average Risk-Free Interest Rate 4.690 % 5.030 % Weighted Average Expected Life of Options (in years) years) 6.650 3.260 For 2007 and 2006, the expected dividend yield is based on a 12 month rolling average of the current dividend yield.The expected volatility is the standard deviation of the change in the natural logarithm of the stock price (expressed as an annual rate) for the seven year period ended May 31, 2007, and the three year period ended June 30, 2006, for 2007 and 2006, respectively.The expected life is based on historic exercise patterns for similar grants.The risk free interest rate is the 7-year Treasury Constant Maturity rate as of the date of the grant for 2007 and the 3-year Treasury Constant Maturity rate as of the date of the grant for 2006. The following summary reflects changes in the shares of Class A Non-Voting Common Stock under option: Option Shares Weighted Average Exercise Price Weighted Average Remaining Life(Yrs.) Aggregate IntrinsicValue (inthousands) Plan options Outstanding at January 1, 2007 595,699 $ 13.832 Granted 33,750 $ 19.558 Exercised (37,512 ) $ 7.613 Canceled N/A Outstanding at September 30, 2007 591,937 $ 14.553 5.58 $ 2,809 Options exercisable at September 30, 2007 558,187 $ 14.250 5.34 $ 2,809 The total intrinsic value of options exercised for the nine months ended September 30, 2007 was approximately $444,000. 9 Index The following summary reflects changes in the non-vested shares of Class A Stock under option: Non-vested Shares Option Shares WeightedAverage Grant-Date FairValue PerOption Non-vested at January 1, 2007 33,750 $ 3.809 Granted 33,750 $ 4.847 Vested 33,750 $ 3.809 Canceled N/A Non-vested at September 30, 2007 33,750 $ 4.847 As of September 30, 2007, there was $102,000 of total unrecognized expense related to non-vested option shares granted under the Plan.That cost will be recognized over the remaining vesting period of the unvested options. NOTE 2 – BASIS OF PRESENTATION The unaudited Consolidated Financial Statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all the disclosures required in the financial statements included in the Company's annual report on Form 10-K.Accordingly, these financial statements and related notes should be read in conjunction with the financial statements and related notes in the Company's annual report on Form 10-K for fiscal year 2006 and the Quarterly Report on Form 10-Q for the quarters ended March 31 and June 30, 2007. In the opinion of the Company, the accompanying unaudited Consolidated Financial Statements reflect all normal recurring adjustments necessary to present fairly the Company's balance sheet position as of September30, 2007 and the results of operations for the nine month and quarterly periods ended September 30, 2007 and 2006 and cash flows for the nine month periods ended September 30, 2007 and 2006. The results of operations for the interim period presented are not necessarily indicative of the results for the full year or for future periods. NOTE 3 - REGULATORY ASSETS Certain expenses are recoverable through rates charged to our customers, without a return on investment, and are deferred and amortized during future periods using various methods as permitted by the Delaware Public Service Commission, or PSC.Expenses related to applications to increase rates are amortized on a straight-line basis over a period of two years.The postretirement benefit obligation, which is being amortized over 20 years, is adjusted for the difference between the net periodic postretirement benefit costs and the cash payments.The deferred income taxes will be amortized over future years as the tax effects of temporary differences previously flowed through to the customers reverse.Regulatory assets net of amortization, are comprised of the following: Unaudited September30, 2007 December31, 2006 (in thousands) Postretirement benefit obligation $ 983 $ 1,027 Deferred income taxes recoverable in future rates 570 582 Expense of rate proceedings 190 257 Other 7 15 $ 1,750 $ 1,881 10 Index Expenses related to the Net Periodic Pension Cost for the postretirement benefit obligation are as follows: Unaudited For the Nine Months Ended September 30, 2007 2006 (in thousands) Net Periodic Pension Cost Interest Cost $ 37 $ 39 Amortization of Net Gain (17 ) (21 ) Amortization of Transition Obligation 6 6 Total Net Periodic Benefit Cost $ 26 $ 24 Contributions Artesian Water contributed $70,000 to its postretirement benefit plan in the first nine months of 2007 and expects to contribute another $23,000 for the remainder of the year.These contributions consist of insurance premium payments for medical, dental and life insurance benefits made on behalf of the Company’s eligible retired employees. NOTE 4 - NET INCOME PER COMMON SHARE AND EQUITY PER COMMON SHARE Basic net income per share is based on the weighted average number of common shares outstanding.Diluted net income per share is based on the weighted average number of common shares outstanding and the potentially dilutive effect of employee stock options.The following table summarizes the shares used in computing basic and diluted net income per share: FortheQuarter FortheNineMonths EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 (in thousands) (in thousands) Average common shares outstanding during the period for Basic computation 7,277 6,065 6,619 6,047 Dilutive effect of employee stock options 148 182 152 185 Average common shares outstanding during the period for Diluted computation 7,425 6,247 6,771 6,232 Equity per common share was $11.68 and $10.11 at September 30, 2007 and 2006, respectively.These amounts were computed by dividing common stockholders' equity by the number of shares of common stock outstanding on September30, 2007 and 2006, respectively. NOTE 5 - IMPACT OF RECENT ACCOUNTING PRONOUNCEMENTS In February 2007, the Financial Accounting Standards Board, FASB, issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
